Title: From Benjamin Franklin to [Robert Morris], [c. 19 February 1779]
From: Franklin, Benjamin
To: Morris, Robert


[c. February 19, 1779]
of mine, M. de la Freté has some Business of Importance to be transacted for him in America. I have taken the Liberty of naming You to him as a Person in whose Abilities & Integrity he may confide for the transacting of it & I recommend it warmly to your best Attention. M. Gerard will communicate to you the Particulars. I am ever, with the sincerest Esteem & Respect &c

P.S. I receiv’d a few Days since a Duplicate of your Packet dated in December 1777. It came by the Way of the West Indies. As perhaps mine in Answer may have miscarried, I just mention here that the Contents were, as they ought to be, very satisfactory to me and confirm’d the Opinion I ever had of your Justice & Honor.
N.B. this was sent inclosd. in another Letter to M. d. la

